Exhibit 10.1 June 14, 2010 Mr. Charles G. Ward, III Dear Mr. Ward: This letter agreement (“Letter Agreement”) shall confirm the terms of your separation from employment with Lazard Frères & Co. LLC and its parent entities, subsidiaries and affiliates (“Lazard”). 1.Separation from Employment.You hereby agree that the date of your separation from service with Lazard (the “Separation Date”) shall be June 15, 2010.From the date hereof until your Separation Date, your employment with Lazard (including your employment as President of Lazard Ltd and Lazard Group LLC (“Lazard Group”), Chairman of the Asset Management Group and a Managing Director of Lazard) shall continue as provided in the Agreement Relating to Retention and Noncompetition and Other Covenants by and among you, Lazard Group and Lazard Ltd, dated as of May 4, 2005, as amended May 7, 2008 (the “Retention Agreement”), except as modified by this Letter Agreement. 2.Compensation and Benefits.You hereby acknowledge and agree that, following the date of this Letter Agreement, the only compensation you will receive from Lazard will be as provided in this Letter Agreement and the Separation Agreement: a.Lazard shall continue to pay you your base salary (at the rate of $900,000 per annum) and provide you with employee benefits until the Separation Date pursuant to Lazard’s normal policies and procedures. b.Until September 30, 2010, Lazard will continue to pay you your base salary, and provide continued participation in Lazard’s medical and dental plans, for both you and your dependants, on the same basis as you participated in such plans immediately prior to the Separation Date (with full COBRA rights beginning thereafter), provided that, if you become employed with another employer and are eligible to participate in such employer’s medical and dental plans, the benefits described herein shall no longer be provided by Lazard. c.Within 30 business days following the later of the Separation Date or your submission of an expense report, you will be paid for any previously un-reimbursed business expenses you incurred prior to the Separation Date (in accordance with usual Company guidelines and practices). 1 3.Stock Units.In exchange for your compliance with the terms and conditions of this Letter Agreement and for your providing Lazard with a signed and irrevocable separation agreement and general release in the form annexed hereto as Appendix A (the “Separation Agreement”), which you acknowledge that you have reviewed and expect to sign, notwithstanding the terms of any agreement (each such agreement, a “Stock Unit Agreement”) governing your outstanding stock units (the “Stock Units”) with respect to shares of Lazard Ltd Class A Common Stock, par value $.01 per share (“Shares”), that were granted to you under the Lazard Ltd 2005 Equity Incentive Plan or the Lazard Ltd 2008 Incentive Compensation Plan, the Shares underlying your Stock Units will be delivered to you within 30 days following the relevant Vesting Date (as defined in the relevant Stock Unit Agreement), provided that you comply with the restrictive covenants set forth in Appendix A of the relevant Stock Unit Agreement, as modified by this Letter Agreement. 4. Stockholders’ Agreement.From and after the Separation Date, you will continue to be a “Covered Person” under the Amended and Restated Stockholders’ Agreement, dated as of November 6, 2006, as amended May 7, 2008 (the “Stockholders’ Agreement”), by and among LAZ-MD Holdings LLC (“LAZ-MD”), Lazard Ltd, and the individuals party thereto, for so long as you hold any Covered Interests or Registrable Securities (each as defined in the Stockholders’ Agreement). 5.Restrictions. a.You and Lazard hereby acknowledge and agree that, notwithstanding the terms of the agreements described herein, (i) the Covenants (as defined in Section 10 of the Retention Agreement) set forth in Section 5 of the Retention Agreement (Noncompetition) and the restrictive covenants set forth in Paragraph (b) of Appendix A to the relevant Stock Unit Agreement (Non-Competition) will expire on September 30, 2010, (ii) the Covenants set forth in Section 6 of the Retention Agreement (Nonsolicitation of Clients) and the restrictive covenants set forth in Paragraph (c) of Appendix A to the relevant Stock Unit Agreement (Nonsolicitation of Clients) will expire on December 31, 2010, (iii) the Covenants set forth in Section 7 of the Retention Agreement (No Hire of Employees) and the restrictive covenants set forth in Paragraph (d) of Appendix A to the relevant Stock Unit Agreement (No Hire of Employees) will expire on June 30, 2011, and (iv) the Noncompete Restriction Period (as defined in Paragraph (b) of Appendix A to the Deferred Cash Award Agreement between Lazard Group and you dated as of February 10, 2009 (the “Deferred Cash Award”)) will expire on September 30, 2010. b.Notwithstanding everything in this Letter Agreement or elsewhere to the contrary, discussions with Specified Clients that occur prior to January 1, 2011 will not constitute a violation of the restrictions on solicitation of clients set forth in this Section 5, provided that you will not be permitted to accept an engagement or assignment that commences prior to such date without Lazard’s prior written consent.You and Lazard agree that a percentage of any fees (which percentage shall be mutually agreed upon in the future) that arise from any engagement letter between you or any Associated Firm, on one hand, and any Specified Client, on the other hand (a “Specified Client Engagement Letter”), that is entered into prior to April 1, 2011, shall be paid to Lazard (either directly by the Specified Client or through a payment by you or the Associated Firm, as you may determine) within 10 business days following the date that the corresponding portion of such fees is paid to you or the Associated Firm, as applicable.“Associated Firm” means any person that employs you or with which you are otherwise affiliated or associated (including, but not limited to, partnership and consulting arrangements).“Specified Clients” means the clients listed on Appendix B of this Letter Agreement.To the extent permitted by Section 409A of the Internal Revenue Code of 1986, as amended, notwithstanding everything in this Letter Agreement or elsewhere to the contrary, Lazard shall be authorized, upon Lazard’s failure to receive any fees that would otherwise be paid to Lazard pursuant to this Section 5(b), to the fullest extent permitted by law, to set-off any amounts (including equity and non-equity awards) owing by Lazard to you against any and all such fees. 2 c.Notwithstanding everything in this Letter Agreement or elsewhere to the contrary, you shall also be permitted to hire your current assistant, Terry Smith, at any time beginning three months after your Separation Date, and to solicit her for such hiring at any time. d.You hereby acknowledge and agree that, except as specifically provided in this Letter Agreement, the Covenants set forth in the Retention Agreement and the restrictive covenants set forth in the Stock Unit Agreements and Deferred Cash Award will remain in full force and effect to the extent provided in such agreements.There shall be no other solicitation or competition restrictions on your post-employment activities, and no activity that is (i) not prohibited by the Covenants or the restrictive covenants set forth in the Stock Unit Agreements and Deferred Cash Award, or (ii) expressly permitted under Section 5(b) or 5(c) of this Letter Agreement, may serve as the basis for any forfeiture, loss or delay of any compensation or benefit under this Letter Agreement or any Company Plan (as defined in Section 4(b) of the Separation Agreement). 6.Miscellaneous. a.Lazard will promptly indemnify you (such indemnification to include prompt advancement of expenses) for acts and omissions occurring on or before the Separation Date, to the fullest extent permitted under any Company Plan, as amended from time to time, provided that no amendment that is applicable to you on a discriminatory basis and that is significantly adverse to you shall be effective as to you without your prior written consent. b.You hereby acknowledge and agree that, except as specifically provided in this Letter Agreement or the Separation Agreement, you shall not be entitled to any compensation or benefits (including severance payments or benefits (including, but not limited to, those set forth in paragraph 3 of Schedule I to the Retention Agreement)) following the Separation Date.You further acknowledge and agree that, prior to the Separation Date, you shall not be entitled to terminate your employment for Good Reason (as defined in the Retention Agreement) pursuant to the Retention Agreement. c.You hereby acknowledge and agree that the payments and benefits pursuant to this Letter Agreement are in consideration of your providing Lazard with a signed and irrevocable Separation Agreement within the period following the Separation Date set forth in Sections 16 and 17 of the Separation Agreement and are in full satisfaction of the Company’s obligations under the Retention Agreement.Furthermore, you acknowledge and agree that in the event that you do not provide Lazard with a signed and irrevocable Separation Agreement within the period specified in the immediately preceding sentence, you will have no further right to receive any payments or benefits from Lazard pursuant to the Retention Agreement, the Stock Units or otherwise. 3 d.You further acknowledge and agree that, except as expressly modified by this Letter Agreement, the Retention Agreement, the Stock Unit Agreements, the Deferred Cash Award and each other agreement between you and Lazard shall remain in full force and effect.In the event of any inconsistency between the provisions of this Letter Agreement or the Separation Agreement and the provisions of any other document, the provisions of this Letter Agreement and of the Separation Agreement shall control.You shall be under no obligation to seek other employment, and, except as specifically provided in Sections 2(b) and 5(b) of this Letter Agreement, there shall be no offset against amounts or benefits due to you under this Letter Agreement or otherwise on account of any remuneration or benefits provided by any subsequent employer or on account of any income from your investments. e.No provision of this Letter Agreement or the Separation Agreement may be amended unless the amendment is agreed to in a writing that is duly signed by each of the parties hereto and that expressly refers to the provision being amended. No waiver by either party of any breach by the other party of any condition or provision contained in this Letter Agreement or the Separation Agreement shall be deemed a waiver of a similar or dissimilar condition or provision at the same or any prior or subsequent time. Any waiver must be in writing and signed by an authorized officer of Lazard, or by you, depending on which party is granting a waiver, and must expressly refer to the provision being waived. f.Notices hereunder shall be delivered to Lazard at its principal executive office directed to the attention of its General Counsel, and to you at your last address appearing in the Lazard’s employment records. All notices and other communications hereunder shall be in writing and shall be given by hand delivery to the other party or by registered or certified mail, return receipt requested, postage prepaid. g.This Letter Agreement shall be construed and enforced in accordance with the laws of the State of New York without regard to the principles of conflicts of law. 4 If this Letter Agreement accurately reflects our agreement, please sign below where indicated. June 14, 2010
